DETAILED ACTION
In the Office action of April 14th, 2022, the examiner took Official notice that titanium or titanium alloy fasteners are well known in the art. Since Applicant has not traversed this notice, the common knowledge or well-known in the art statement is taken to be admitted prior art, see MPEP 2144.03, section C, paragraph 2.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebeda (US 10,946,974 B2) in view of Crawford (US 10,160,552 B2).
Regarding independent claim 1: Lebeda teaches an anterior part of a nacelle (10) of an aircraft propulsive assembly (14), said anterior part having a front end (at 38) allowing the inlet of air and a rear end (at 28), said anterior part comprising:
an air inlet lip (18) arranged at said front end (fig. 4);
an inner structure (40) extending an inner surface of the air inlet lip (fig. 4);
an outer panel (42) extending an outer surface of the air inlet lip (fig. 4), the outer panel forming an outer aerodynamic surface of the anterior part (fig. 4);
an annular rigidifying frame (20) around an axis of revolution, said rigidifying frame arranged at said rear end of said anterior part and linking said outer panel to said inner structure (extends from 42 to 40), said rigidifying frame comprising an inner peripheral edge (26) linked to said inner structure and an outer peripheral edge (24) linked to said outer panel (see fig. 4),
wherein said rigidifying frame has an inclination relative to the axis of revolution, such that the rigidifying frame has a slope oriented toward the front end of said anterior part of the nacelle (fig. 2: bulkhead 20 extends forward from the outer wall 42 to the inner wall 40), said rigidifying frame configured to deflect out of the nacelle of the propulsive assembly, towards the outer aerodynamic surface, an object entering through the front end of the anterior part and striking said rigidifying frame (due to the slope of the bulkhead), and
wherein the outer peripheral edge of the rigidifying frame is linked to said outer panel by an interface ring (44).
Lebeda provides the anterior part of a nacelle according to claim 1, but fails to teach a rear flange having a front end fixed to the inner peripheral edge of the frame and a rear end adapted to be fixed to an engine flange.
Crawford teaches an aircraft nacelle (22) having a rigidifying frame (84) with an inner peripheral edge (fig. 3: at the lower end of 84) and a rear flange (86) comprising a front end and a rear end (fig. 3: at respective left and right sides of 86), said front end being fixed to said inner peripheral edge of said rigidifying frame (at its left end, 86 is shown to be fixed to 84), said rear end adapted to be fixed to an engine flange (at its right end, 86 is shown to be fixed to a flange of fan case 58). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the nacelle of Lebeda to provide a rear flange as taught by Crawford fixed to the bulkhead of Lebeda for the purpose of reinforcing the nacelle lip and of facilitating and reinforcing the attachment of the bulkhead to the engine casing beneath it.
Regarding claim 3: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein the rear flange (Crawford 86) is deformable under the effect of an impact of the same direction as said axis of revolution of said rigidifying frame (the rear flange is inherently deformable and would deform under the effect of a strong enough impact coming from the flight direction).
Regarding claim 4: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, further comprising a fixing part ensuring a link between said front end of said rear flange and said inner peripheral edge of said rigidifying frame (Lebeda c. 5, ℓ. 45-60: mechanical fasteners are used to connect the bulkhead 20 to the lipskin and the inner cowl wall / Crawford c. 4, ℓ. 52-58: the fasteners at split line 60 may include at least fasteners or rivets), but Lebeda and Crawford are both silent to the fixing part being made of titanium or titanium alloy. However the examiner has taken Official Notice that titanium or titanium alloy fasteners are known in the art (Office Action of April 14th, 2022, page 7, regarding claim 4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the fasteners of Lebeda, as modified by Crawford, in the form of titanium or titanium alloy fasteners, as known in the art, due to their increased strength.
Regarding claim 6: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein the fan cowl may be made of a rigid material such as a composite material (Lebeda c. 4, ℓ. 8-13), but is silent to the rigidifying frame specifically being made of composite material, though the frame is disclosed to also be made of a rigid material (c. 4, ℓ. 19-23). However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the frame of Lebeda out of composite material as also taught by Lebeda, since Lebeda recognizes composite material to be a suitable rigid material known to be usable in aircraft nacelles.
Regarding claim 7: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein the rigidifying frame has a substantially domed form (Lebeda fig. 4: since the bulkhead is generally conical in shape, similar to the frame of the invention, it is considered to fall within the broadest reasonable interpretation of “substantially domed”).
Regarding claim 8: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein there is no frame forward of the rigidifying frame (Lebeda fig. 4: frame 20 is the forward-most frame).
Regarding claims 10 and 11: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 17, wherein the rigidifying frame and the interface ring form a first angle (β) greater than or equal to 120° and less than 180°, wherein the first angle (β) lies between 120° and 170° (fig. 4: considering the element which comprises stiffeners 36 on either side of attachment flange 44 along with portions extending along outer wall 42, an angle is formed between the bulkhead 20 and the right-hand portion of this element which is coextensive with the outer wall 42, which angle is shown to be between 120° and 170°).
Regarding claim 12: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, and though Lebeda is silent to the width of the interface ring (attachment flange 44) itself, Lebeda discloses that the circumferential stiffeners (36) may have a width of between 20 and 150 millimeters (c. 7, ℓ. 44-51: stiffeners 36 may extend 0.5-1 inches from the surface 34, which corresponds to 12.7-25.4 mm). As the distance the interface ring extends from the outer wall increases, the strength of the joint between the ring and the frame will increase but so will the weight of the interface ring; one skilled in the art would have found it obvious to optimize the width of the interface ring to balance the strength with the weight. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the interface ring of Lebeda, as modified by Crawford, with a width of between 20 and 150 millimeters, similar to the stiffeners of Lebeda, for the purpose of providing a strong joint between the interface ring and the frame.
Regarding claim 13: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, and though Lebeda is silent to the thickness of the interface ring (attachment flange 44) itself, Lebeda discloses that the circumferential stiffeners (36) may have a thickness of about 5 mm (c. 5, ℓ. 29-32: 0.210 inches is 5.334 mm). The thickness of the interface ring will determine its strength and weight, with a thicker ring being both stronger and heavier; one skilled in the art would have found it obvious to optimize the thickness of the interface ring to balance the strength with the weight. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the interface ring of Lebeda, as modified by Crawford, with a thickness of between 1 and 3 millimeters, similar to the stiffeners of Lebeda, for the purpose of providing a strong but lightweight interface ring.
Regarding claim 14: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein the interface ring is made of a metal (c. 4, ℓ. 35-37: lipskin 18 may be formed of metal; c. 5, ℓ. 45-48: attachment flange 44 is machined from the lipskin 18).
Regarding claim 15: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 14 wherein the interface ring is made of aluminum, aluminum alloy or titanium (c. 4, ℓ. 35-37: lipskin 18 may be formed of aluminum).
Regarding claim 16: Lebeda, as modified by Crawford, provides an aircraft propulsive assembly (fig. 1) comprising a nacelle (10), said nacelle comprising an anterior part according to claim 1 (as described above regarding claim 1).
Regarding claim 17: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein the interface ring does not extend in the continuity of the rigidifying frame (fig. 4: attachment flange 44 is shown to be part of a larger element which extends along outer wall 42 to either side up to stiffeners 36 such that this element bends to form angles to either side of flange 44), the rigidifying frame and the interface ring forming a first angle (β) less than 180° (fig. 4: the portion of element 44 parallel to the wall 42 forms an angle with the frame 20 less than 180°). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebeda in view of Crawford as applied to claim 1 above, and further in view of Porte (US 2012/0090694 A1).
Regarding claim 5: Lebeda, as modified by Crawford, provides the anterior part of a nacelle according to claim 1, wherein the rigidifying frame is angled relative to its axis of revolution (Lebeda fig. 4), but Lebeda is silent to the value of the angle being specifically between 10° and 45°.
Porte discloses an aircraft nacelle (110) having a rigidifying frame (126) coupled between inner (116) and outer (118) walls of the nacelle and oriented at an angle (α) relative to its axis of revolution between 10° and 45° (¶ 0044: “the straight line AB forms an angle α that is between 20 and 45° relative to the straight line that passes through A perpendicular to the longitudinal axis 113”; the angle between the frame and its axis of revolution would be the complement to angle α and therefore be between 45 and 70°, the angle of 45° falling within the claimed range of 10° and 45°) for the purpose of limiting the deformation of the nacelle (¶ 0044). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the rigidifying frame of Lebeda, as modified by Crawford, to have an angle between 10° and 45° as taught by Porte for the purpose of limiting the deformation of the nacelle.

Response to Arguments
Applicant's arguments filed July 11th, 2022, have been fully considered but they are not persuasive.
Applicant has argued (Remarks, pages 5-7) that Lebeda fails to teach the limitation of a rigidifying frame, asserting that the flange 44 “would, in fact, prevent any object from deflecting out of the nacelle, even if deflected by the bulkhead 20” (Remarks, page 6). Applicant provides no evidence, within the reference or otherwise, in support of this assertion. Nor does Applicant explain the underlying reasoning behind why the flange 44, which is depicted as parallel with the bulkhead 20, would counteract the deflection performed by the bulkhead. Without any such evidence or supporting rationale, it is difficult to find these arguments persuasive, but absent an explanation for how Applicant considers the flange to interact with incoming objects such that they are prevented from deflection, no specific counterarguments may be made. In the present invention a downwardly extending flange is also present (present invention fig. 3, at 52), so the mere presence of a flange is not considered to prevent the deflection of incoming objects. Taking also into consideration that the flange 44 of Lebeda is parallel to the bulkhead 20 (Lebeda fig. 4), it is considered that there is no evidence that the presence of flange 44 interferes with the configuration of the rigidifying frame to “deflect out of the nacelle of the propulsive assembly, towards the outer aerodynamic surface, an object entering through the front end of the anterior part and striking said rigidifying frame” (claim 1). It is additionally noted that this configuration is applied in the claim solely to the rigidifying frame itself and as such the presence of a flange on the lip would not prevent the prior art from anticipating, nor a later inventor from infringing, on the limitation.
Applicant has argued (Remarks, pages 7-8) against the modification of Lebeda with Crawford, asserting that incorporation of the rear flange of Crawford into Lebeda would not provide a rear flange fixed to the rigidifying flange because the rear flange of Crawford can only be applied to rear bulkheads since it is shown in association with a rear bulkhead. This argument is not commensurate with the rejection set forth in the previous action. Applicant has not cited any portion of Crawford which would indicate that only rear bulkheads may be coupled to the rear flange, or provided any particular or specific reason as to why it cannot be applied to the bulkhead of Lebeda. In fact, since Lebeda does not provide a rear bulkhead corresponding to the rear bulkhead in Crawford, it would be impossible to apply the rear flange of Crawford to a rear bulkhead of Lebeda, because it does not exist. One having ordinary skill in the art would have been capable of applying the teachings of an engine mounting connection of Crawford to the bulkhead of Lebeda and any necessary modifications would have been within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647